Per Curiam.

There was no evidence that claimant became disabled as the result of her duties as a telephone operator. The tuberculosis contracted by her while serving as bookkeeper was not an occupational disease within the meaning of subdivision 2 of section 3 of article 1 of the Workmen’s Compensation Law. The disease resulted not as an incident to claimant’s occupation but from the fact that she worked alongside a tubercular coemployee who was also a bookkeeper. It was th,e coemployee and not the occupation which caused the disease. (Matter of Harman v. Republic Aviation Corp., 298 N. Y. 285; Matter of Champion v. Gurley, 299 N. Y. 406.)
The order of the Appellate Division and the award of.the Workmen’s Compensation Board should be reversed, with costs
*449in this court and in the Appellate Division, and the claim dismissed.
Loughran, Ch. J., Lewis, Conway, Desmond, Dye, Fuld and Froessel, JJ., concur.
Ordered accordingly.